DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 December 2021 has been entered.
 
Response to Arguments
Applicant’s arguments, filed 15 December 2021, with respect to the issue of patentability under 35 U.S.C. 101 have been fully considered and are persuasive.  The previously given rejection of claims 1, 3-8, 10-15, and 17-20 under 35 U.S.C. 101 has been withdrawn. 
Applicant’s arguments with respect to the previously given rejection of claims 1, 3-8, 10-15, and 17-20 under 35 U.S.C. 102 have been considered but are partially moot because of the new ground of rejection which covers aspects discussed by the applicant’s remarks. The remaining arguments are addressed below.
The amendments made to the independent claims 1, 8, and 15 are still broad about the data structure, making clear that the tree is unbalanced (containing leaf and non-leaf nodes at the same level), and stating that data to perform sleepable RCU and preemptible RCU functions are stored in various nodes within the tree. The added detail on the actual functioning occurring in the use of that data is more helpful. By including the advancement of the grace periods using the sleepable RCU data there is the implication that the PREEMPT_SRCU allows for the use of RCUs with processes which can sleep (which with a classical RCU implementation could cause a hang or worse). However, that is an implication based on the outside literature, specifications, and terminology used. To actually be clear about the function occurring with the sleepable RCU data being used “advancing one or more PREEMPT grace periods…” might be better phrased as “advancing one or more PREEMPT_SRCU grace periods, the advancing updating references to a new copy of data while previous copies tied to old grace periods are freed when no longer referenced, where the advancing uses the set of first nodes of the hybrid combining tree storing tree-based sleepable read-copy update (Tree-SRCU) information to track processes accessing the managed data;” or something similar. This would make clear that the advancing of grace periods is a continuous process to always access up-to-date data when new read requests are made on the data. No restriction is placed on the process accessing the data (thus it could be allowed to sleep or not), but it makes it clear that the Tree-SRCU information is being used to manage memory being used by processes.
Similarly, while “handling one or more blocked readers” is clearer than previous iterations of the claims, and added enough functionality to overcome the previous 101 
Examiner should note that no check for the included language in the specifications was made in regards for the determination whether it would constitute new matter, nor would the verbatim use of the above suggestions guarantee allowance. Importantly, preemptible RCU and sleepable RCU implementations have been around for many years, and the claimed invention seems to be the combination of the functionality of the two, using the hierarchical data structure introduced to RCU design in the mid-late 2000’s. This is not an inherently disqualifying trait if there’s sufficient reason why this combination is non-obvious. For example, if there is a reason why having both the sleepable and preemptible RCU data in one tree is counterintuitive (since on the surface it would seem obvious to put all the data tracking a piece of memory in one place), or perhaps some aspect of either type which makes using the other difficult. This justification need not be made in a claim amendment – remarks making a solid case for the non-obviousness of the combination would be enough. However, as it stands the combination of the two seems like the logical consolidation of two RCU types which have been widely used for some time.
If applicant has questions regarding the potential clarification of the functionality aspects to aid in getting closer to allowance and/or to discuss the potential reasons for/against combining the preemptible and sleepable RCU implementations they are encouraged to schedule an interview with the examiner at their convenience.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over McKenney 20160335183 A1 (hereafter referred to as McKenney, PG Pub) and further in view of McKenney, Paul. “Hierarchical RCU [LWN.net].” Lwn.net, 4 Nov. 2008, lwn.net/Articles/305782/. Accessed 1 Mar. 2022. (hereafter referred to as McKenney, Hierarchical), and McKenney, Paul. “Sleepable RCU [LWN.net].” Lwn.net, 9 Oct. 2006, lwn.net/Articles/202847/. Accessed 1 Mar. 2022. (hereafter referred to as McKenney, Sleepable).
Regarding claims 1, 8, and 15, McKenney, PG Pub, teaches a computer-implemented method, comprising: reducing memory requirements within a computer system, the reducing comprising (McKenney, PG Pub [0022] "A method, system and computer program product are provided for use in a preemptible read-copy update (RCU) implementation to facilitate improved hierarchical RCU grace period detection during CPU hotplugging, while avoiding excessive degradation of real-time latency due to task list migration."): providing an augmented read-copy update (PREEMPT_SRCU) subsystem that comprises a PREEMPT_SRCU grace period processing/callback invocation component and a PREEMPT_SRCU subsystem data structure, wherein: the PREEMPT_SRCU grace period processing/callback invocation component manages PREEMPT_SRCU grace periods and handles PREEMPT_SRCU callbacks (McKenney, [0051] "The tree of rcu_node structures tracks quiescent states, with ->qsmask and ->qsmaskinit bitmasks at each level of the tree (not shown in FIG. 6) respectively indicating which CPU's quiescent states are still required in order to end current and future grace periods.", McKenney [0013] “The rcu_data structures are used to maintain certain per-CPU RCU data, such as lists of RCU callbacks.”), and executing, by one or more processors, the augmented sleepable read-copy update (PREEMPT_SRCU) subsystem within a computer system, the executing comprising: handling one or more blocked readers and responding to delayed PREEMPT_SRCU grace periods within the computer system, the handling and the responding using the set of second nodes of the hybrid combining tree storing, at least in part, preemptible read-copy update (Preemptible-RCU) information (McKenney, PG Pub [0053] "Deferring bitmask propagation obviates the need to migrate the ->blkd_tasks list to the root rcu_node structure in order to prevent premature grace period termination.").
While McKenney, PG Pub teaches the broad system and data structure to perform grace period processing/callback (which is the foundation of all RCU implementations), and to do so on the full range of processes (i.e. not just ones which are not sleepable), the hybrid tree implementation used by McKenney, PG Pub is better taught by McKenney, Hierarchical, thus McKenney, Hierarchical better teaches the PREEMPT_SRCU subsystem data structure comprises a hybrid combining tree, the hybrid combining tree including non-leaf-level nodes and leaf-level nodes (McKenney, Hierarchical pg. 13 lines 18-19, "CONFIG_RCU_FANOUT: Number of children for each rcu_node. CONFIG_RCU_FANOUT_EXACT: Balance the rcu_node tree.", McKenney, Hierarchical pg. 14 line 28, "Test unbalanced tree:"): a set of first nodes storing tree-based sleepable read-copy update (Tree-SRCU_ information, the set of first nodes including both non-leaf-level nodes and leaf-level nodes (McKenney, Hierarchical pg. 1 lines 24-25, " the new implementation will be called “tree RCU”.", McKenney, Hierarchical pg. 2 lines 13-14, "although a special form of RCU called "SRCU" does permit general sleeping in SRCU read-side critical sections"); and a set of second nodes storing, at least in part, preemptible read-copy update (Preempt-RCU) information, the set of second nodes including only leaf-level nodes (McKenney, Hierarchical pg.4 lines 2-3, “One effective way to reduce lock contention is to create a hierarchy, as shown in the following figure. Here, each of the four rcu_node structures has its own lock, so that only CPUs 0 and 1 will acquire the lower left rcu_node's lock, only CPUs 2 and 3 will acquire the lower middle rcu_node's lock, and only CPUs 4 and 5 will acquire the lower right rcu_node's lock.”).
To support that McKenney, Hierarchical is merely supporting McKenney, PG Pub, at the very least in the preemptible portion of the aspects if not them all, one can look at (McKenney [0051] "The tree of rcu_node structures tracks quiescent states, with ->qsmask and ->qsmaskinit bitmasks at each level of the tree (not shown in FIG. 6) respectively indicating which CPU's quiescent states are still required in order to end current and future grace periods. Leaf rcu_node structures 54 also maintain a ->blkd_tasks list (not shown in FIG. 6) to track readers 21 that have been preempted within their RCU read-side critical sections.") to see the nodes used, and that grace period processing and blocked readers are being handled.
While McKenney, PG Pub uses grace periods in managing data access there is no explicit reference to the processes using the managed data being sleepable or not. As such, McKenney, Sleepable is a more appropriate reference to teach advancing one or more PREEMPT grace periods within the computer system, the advancing using the set of first nodes of the hybrid combining tree storing tree-based sleepable read-copy update( Tree-SRCU) information (McKenney, Sleepable pg. 2 lines 21-24, “It is the fact that a single RCU read-side bug in one isolated subsystem can delay all users of RCU that forced these long-term RCU read-side delays to be abolished. One way around this issue is for grace-period detection to be performed on a subsystem-by-subsystem basis, so that a lethargic RCU reader will delay grace periods only within that reader's subsystem.”). In addition, McKenney, Sleepable also aids in teaching a set of first nodes storing tree-based sleepable read-copy update (Tree-SRCU) information, the set of first nodes including both non-leaf-level nodes and leaf-level nodes (McKenney, Sleepable pg. 4. line 47 - pg.5 line 2, "SRCU's data structures are shown below in source and schematic form. The completed field is a count of the number of grace periods since the struct srcu was initialized, and as shown in the diagram, its low-order bit is used to index the struct srcu_struct_array. The per_cpu_ref field points to the array, and the mutex field is used to permit but one synchronize_srcu() at a time to proceed.").
It is the examiner’s hope that the presentation of three references, as opposed to the original one, impresses upon the applicant the examiner’s belief that the claimed invention is clearly a combination of sleepable and preemptible RCU implementations, taking the structures stored in the nodes for each type and simply placing them in a single tree containing both, and combining the functionality of both into the claimed PREEMPT_SRCU. As neither the sleepable RCU node structure nor the preemptible RCU node structure seem to have changed, and the functionality of both the sleepable RCU and preemptible RCU are also preserved in whole by the PREEMPT_SRCU it would appear that the PREEMPT_SRCU is the result of almost copy-pasting the two together.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art combining McKinney, PG Pub, McKinney, Hierarchical, and McKenney, Sleepable, that in order to have a single RCU implementation that works with sleepable processes while also allowing for the preempting of processes they would combine the data and methods needed to use grace periods with sleepable processes from McKenney, Sleepable, with the tree structure described by McKenney, Hierarchical to perform the grace period processing/callback from McKenney, PG Pub.
Regarding the additional aspects of claim 8, McKenney, PG Pub teaches a system, comprising: a plurality of processors (McKenney, PG Pub [0041] “a computer system 2 includes a plurality of processors 4”); a computer readable storage medium (McKenney, PG Pub [0042] “The memory 8 may comprise any type of tangible storage medium capable of storing data in computer readable form”); program instructions stored on the computer readable storage medium for execution by one or more of the processors to perform operations (McKenney, PG Pub [0043] “Each CPU embodied by a given processor 4 is operable to execute program instruction logic under the control of a software program stored in the memory 8”).
Regarding the additional aspects of claim 15, McKenney, PG Pub teaches a computer program product, comprising: a computer readable storage medium (McKenney, PG Pub [0042] “The memory 8 may comprise any type of tangible storage medium capable of storing data in computer readable form”); program instructions stored on the computer readable storage medium for execution by a processor to perform operations (McKenney, PG Pub [0043] “Each CPU embodied by a given processor 4 is operable to execute program instruction logic under the control of a software program stored in the memory 8”).
Regarding claims 3, 10, and 17, McKenney, PG Pub teaches wherein the first nodes and the second nodes respectively utilize data structures of either the same or different data structure type (McKenney, PG Pub [0051] “These data structures include an rcu_state structure 52 having embedded therein (e.g., as a linear array) a combining tree of rcu_node structures 54. "). By providing that the first and second nodes can be either the same or different the applicant allows for either case to teach this aspect, which McKenney does by showing that the tree can be comprised of multiple nodes. This is also supported by McKenney, Hierarchical (McKenney, Hierarchical, pg. 7 first figure).
Regarding claims 4, 11, and 18, McKenney, PG Pub teaches wherein the first nodes comprise Tree-SRCU information for handling requests from PREEMPT_SRCU updaters of the PREEMPT_SRCU subsystem for future PREEMPT_SRCU grace periods (McKenney, PG Pub [0051] "The tree of rcu_node structures tracks quiescent states, with ->qsmask and ->qsmaskinit bitmasks at each level of the tree (not shown in FIG. 6) respectively indicating which CPU's quiescent states are still required in order to end current and future grace periods."). 
As noted in multiple points above, intended use does not limit the scope of the claims, and as such this claims really only reads that the first nodes comprise Tree-SRCU information, a term which is not distinctly defined but which examiner has interpreted as data used to enable the management of grace periods. That the intended use roughly matches the examiner’s definition is largely based on the similarity between the intended use portion of the claim and the descriptions around Tree-SRCU information in the specifications and prior art, and thus technically coincidental. McKenney, Sleepable also specifically deals with sleepable RCU data (McKenney, Sleepable pg. 4 line 47 - pg.5 line 2, "SRCU's data structures are shown below in source and schematic form. The completed field is a count of the number of grace periods since the struct srcu was initialized, and as shown in the diagram, its low-order bit is used to index the struct srcu_struct_array. The per_cpu_ref field points to the array, and the mutex field is used to permit but one synchronize_srcu() at a time to proceed.").
Regarding claims 5, 12, and 19, McKenney, PG Pub teaches wherein the second nodes comprise Preemptible-RCU information for boosting a scheduling priority of blocked PREEMPT_SRCU readers, issuing stall warnings, and providing PREEMPT_SRCU grace period forward progress assistance (McKenney, PG Pub [0064] "At this point, the grace period detection function 36 determines that there is no longer a need to wait for anything on the leaf rcu_node structure 54B, and that leaf rcu_node may be ignored for purposes of grace period detection.").
Regarding claims 6, 13, and 20, McKenney, PG Pub teaches wherein the PREEMPT_SRCU subsystem stores in a memory: a set of per-processor Tree-SRCU information (McKenney, PG Pub [0051] "Each leaf rcu_node structure 54 additionally has a set of a per-processor rcu_data structures 56 assigned to it.") comprising PREEMPT_SRCU reader registration/unregistration counters for computing the end of PREEMPT_SRCU grace periods and PREEMPT_SRCU callback lists for managing PREEMPT_SRCU callbacks posted by PREEMPT_SRCU updaters (McKenney, PG Pub [0053] "Deferring bitmask propagation obviates the need to migrate the ->blkd_tasks list to the root rcu_node structure in order to prevent premature grace period termination."); and a set of per-processor Preemptible-RCU quiescent state tracking and timing information (McKenney, PG Pub [0051] "The tree of rcu_node structures tracks quiescent states, with ->qsmask and ->qsmaskinit bitmasks at each level of the tree (not shown in FIG. 6) respectively indicating which CPU's quiescent states are still required in order to end current and future grace periods.").
Regarding claims 7 and 14, McKenney, PG Pub teaches wherein the per-processor Tree_SRCU information and the per-processor Preemptible-RCU information are respectively stored in per-processor data structures of either the same or different data structure type (McKenney, PG Pub [0051] "Each leaf rcu_node structure 54 additionally has a set of a per-processor rcu_data structures 56 assigned to it."). These data structures are further shown to contain sleepable RCU and preemptible RCU information by McKenney, Sleepable, and McKenney, Hierarchical, respectively (McKenney, Sleepable pg. 4. line 47 - pg.5 line 2, "SRCU's data structures are shown below in source and schematic form. The completed field is a count of the number of grace periods since the struct srcu was initialized, and as shown in the diagram, its low-order bit is used to index the struct srcu_struct_array. The per_cpu_ref field points to the array, and the mutex field is used to permit but one synchronize_srcu() at a time to proceed.", McKenney, Hierarchical pg. 10 lines 3-4, “The rcu_start_gp() function updates state in the rcu_state and rcu_data structures to note the newly started grace period, acquires the ->onoff lock (and disables irqs) to exclude any concurrent CPU-hotplug operations, sets the bits in all of the rcu_node structures to indicate that all CPUs (including this one) must pass through a quiescent state, and finally releases the ->onoff lock.”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH ALEXANDER FISCHER whose telephone number is (571)272-2891. The examiner can normally be reached Mon-Thu 8:00-5:00, Fri 10:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on (571) 272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH ALEXANDER FISCHER/Examiner, Art Unit 2163                                                                                                                                                                                                        


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163